DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-13, in the reply filed on 10/14/2020 is acknowledged.
	Claims 1-7 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 was filed after the mailing date of the 11/08/2021 on Non-Final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAKE TAKAMURA (JP 2005342076 A, hereinafter MIYAKE). With respect to claims 1 and 7, MIYAKE discloses an article of footwear (11, see figures 1-8), comprising: an upper (13, 14, 15) having a first surface (outermost surface, see figures 1 & 7) and a second surface (inner surface, see figures 1 & 7), a compartment (opening created between the two layers of upper, see figures 1 & 7) being formed between the first and second surfaces, the first surface forming an aperture (openings in the outer upper layer, allowing the buttons to be exposed) embedded in the first surface; a control device (28; 78, see figures 1 & 7), operatively coupled to the power source (control circuit/power supply unit part 22), comprising a panel (see figure 1), the control device positioned within the compartment, the panel including an electronic button electrically coupled to the panel (at least two buttons are visible in figures 1 & 7) and aligned with and extending through the aperture; wherein the first surface is an outermost surface of the upper (see figures 1 & 7); wherein the compartment comprises a tunnel formed between the first surface and the second surface (see figures 1 & 7); wherein the compartment further includes a slot (a slot is formed by the top edges of the two layers of the upper at the rear part/heel side of the shoe, see figures 1 & 7), and wherein the slot is configured to receive at least a first edge of the panel; and wherein the compartment is located along an instep region of the upper (see figure 7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over MIYAKE in view of Gerber (Pub. No. US 2013/0312293). MIYAKE as described above discloses all the limitations of the claims except for specifically teaching the control device to be used to transmit commands to a tensioning system associated with the article of footwear. Gerber discloses that an article footwear 100 can include provisions for adjusting one or more components or systems. In some cases, article of footwear 100 can include a control device that may be integrated into upper 102 and/or sole structure 110. The term "control device” as used throughout this detailed description and in the claims refers to any device that can be manipulated by a user to adjust a component or system. One example of a control device, described in detail below, is a tension control device that allows a user to adjust the tension of a fastening system. As another example, an article with an adjustable pressure bladder could include a pressure control device that allows a user to manually change the pressure of the bladder. A pressure control device could take the form of a push -button pressure pump, a pressure control dial as well as any other kind of pressure control device. Still other examples include electronic control devices that may be used to control electronic systems in footwear, including, for example, lighting systems or any other kinds of electronic systems. Therefore, it would have been obvious to one of ordinary skill in the art in view of Gerber to provide a motorized tensioning system operatively coupled to the control device of MIYAKE, wherein the control device is used to transmit commands to the motorized tensioning system for better adjusting the fit of the footwear, as well as permitting entry and removal of the foot from the void within the upper.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied and as combined in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/11/2022